Order entered January 7, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00370-CV

                GENA MARCELLA MERCADANTE, ET AL., Appellants

                                               V.

     ZLH LC, INC. F/K/A ZALE LIPSHY UNIVERSITY HOSPITAL, INC., Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 10-15882

                                           ORDER
       We GRANT appellants’ January 5, 2015 motion for an extension of time to file their

Motion to Vacate Order Granting Appellee’s Motion to Dismiss and Related Orders which the

Court construes as a motion for rehearing en banc. Appellants’ December 19, 2014 motion for

rehearing en banc is deemed timely and will be ruled on in due course.


                                                     /s/   ADA BROWN
                                                           JUSTICE